     Case 2:16-cv-01738-JAM-AC Document 103 Filed 03/08/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.L. HOWZE,                                      No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13           v.                                        ORDER
14    A.B. OROZCO, et al.,
15                       Defendants.
16

17          By order filed November 20, 2020, defendant Sahota was ordered to supplement his

18   responses to discovery and notify the court within twenty-one days, and plaintiff was given thirty

19   days to file a renewed motion to compel if any of the discovery disputes remained unresolved.

20   ECF No. 83 at 8. After Sahota failed to file the required notice, he was ordered to show cause

21   why sanctions should not issue, ECF No. 86, and his deadline to comply was ultimately extended

22   to January 8, 2021, ECF No. 88. Plaintiff was then given until January 22, 2021, to file a

23   renewed motion to compel if any of the discovery disputes remained unresolved. Id.

24          On January 8, 2021, defendant Sahota filed a notice that his supplemental responses to

25   discovery had been served. ECF No. 89. A few days later, the court received plaintiff’s motion

26   to compel in which he claimed that the disputes addressed in the November 20, 2020 order

27   remain unresolved, ECF No. 91, but the motion was denied as premature because it had been

28   mailed before Sahota’s deadline expired, ECF No. 94. Plaintiff was given a brief extension of his
                                                      1
     Case 2:16-cv-01738-JAM-AC Document 103 Filed 03/08/21 Page 2 of 3


 1   deadline to file a motion to compel in the event he believed the responses served on January 8,
 2   2021, were deficient, id., and he subsequently filed a notice stating that he would like to revisit
 3   his June 15, 2020 motion to compel, ECF No. 97. Sahota responded by affirming that his
 4   responses were served on January 8, 2021, and that he would re-serve them no later than February
 5   8, 2021, when counsel returned to his office. ECF No. 98. Plaintiff was then ordered to clarify
 6   for the court whether he did not receive the supplemental responses from defendant Sahota or
 7   whether he received responses and believed they are deficient because the court was unable to
 8   rule on the motion to compel without the additional information. ECF No. 99 at 2. In the event
 9   plaintiff received the responses and believed them to be deficient, he was advised that he was
10   required to specifically identify which responses he believed were deficient and why. Id.
11          Plaintiff has now filed a declaration stating that he did not receive any supplemental
12   responses from defendant Sahota until February 8, 2021. ECF No. 101 at 1-2. However, while
13   he received responses to his requests for admission, which he believes are deficient due to being
14   untimely, his interrogatories have not been responded to at all. Id. An attached letter sent to
15   Sahota’s counsel clarifies that instead of receiving the responses to the interrogatories, plaintiff
16   received two copies of the responses to the requests for admission. Id. at 10. Sahota has
17   responded by stating that counsel’s records show responses to both the interrogatories and
18   requests for admission were served on January 8, 2021, and then re-served on February 6, 2021,
19   and that another copy of the interrogatory responses was being served on plaintiff by attaching it
20   to the response. ECF No. 102 at 1; ECF No. 102-1.
21          Since it does not appear that plaintiff received a copy of the supplementary responses to
22   his interrogatories when he received the responses to his requests for admission, he will be given
23   an opportunity to raise any discrepancies with the responses. Upon completion of briefing, the
24   court will rule on the motion to compel.
25          Accordingly, IT IS HEREBY ORDERED that:
26          1. Within twenty-one days of the service of this order, plaintiff shall confirm that he
27   received defendant Sahota’s supplemental responses to his interrogatories and, if applicable, shall
28   also specifically identify which responses he believes are deficient and why. Failure to do so will
                                                         2
     Case 2:16-cv-01738-JAM-AC Document 103 Filed 03/08/21 Page 3 of 3


 1   result in the motion to compel being denied as to the interrogatories.
 2          2. Defendant Sahota may file a response to plaintiff’s supplemental briefing within
 3   fourteen days of service and plaintiff may file a reply within fourteen days of service of the
 4   response.
 5   DATED: March 8, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
